DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-14 & 27-29 are pending and have been examined in this application. Claims 15-21 & 23 were previously withdrawn. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Claim Objections
Claims 1, 3-14 & 27-29 are objected to because of the following informalities:  
A) In Claim 1, line 5, “a least” should read “at least”
B) Claims 3-14 & 27-29 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2010/0251678 A1 to Mann.

A) As per Claim 1, Mann teaches a filter housing system of a heating, ventilating, and air conditioning (HVAC) system (Mann: Figures 3-4), comprising: 
an enclosure comprising a plurality of sides configured to receive and enclose a perimeter of a filter (Mann: Figure 3, Item 26 with Item 34 surrounds entire filter 24); 
a connecting channel disposed coupled to at least one side of the plurality of sides (Mann: best shown in Figure 4, Item 28 but present in all embodiments), and extending outward from the enclosure, wherein an end portion of the connecting channel is configured to extend beyond the filter received by the enclosure (Mann: Figure 4, Item 62 but present in all embodiments); and 
a locking system configured to couple to the connecting channel at the end portion, wherein the locking system comprises a screw extending through an aperture of the locking system and configured to extend toward the enclosure to secure the filter in engagement with the enclosure via rotation of the screw (Mann: Figure 4, Item 48 with screw 60 through hole in nuts 94 & 96 and end 70 presses directly on filter frame 43).

B) As per Claim 7, Mann teaches that the screw is arranged and configured to apply pressure to a frame of the filter to secure the filter within the enclosure (Mann: Figure 4, Item 48 with screw 60 through hole in nuts 94 & 96 and end 70 presses directly on filter frame 43).

C) As per Claim 8, Mann teaches that the enclosure comprises a depressed portion extending from an interior surface of the enclosure, wherein the depressed portion configured to support the filter 

D) As per Claim 9, Mann teaches that the locking system comprises a bracket, a nut, and the screw (Mann: Figure 4, Item 74, 94 & 96, and 60 respectively).

E) As per Claim 11, Mann teaches that the screw is configured to apply direct force to the filter to secure the filter within the filter housing system (Mann: Figure 4, end of screw 70 presses on Item 43).

F) As per Claim 13, Mann teaches the filter (Mann: Figure 4, Item 43).


Claim(s) 1, 5-6, 9 & 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 4,601,737 to Gerbig.

A) As per Claim 1, Gerbig teaches a filter housing system of a heating, ventilating, and air conditioning (HVAC) system (Gerbig: Figures 3-4), comprising: 
an enclosure comprising a plurality of sides configured to receive and enclose a perimeter of a filter (Gerbig: Figures 3-4, enclosure Item 15 with filter 14); 
a connecting channel disposed coupled to at least one side of the plurality of sides, and extending outward from the enclosure, wherein an end portion of the connecting channel is configured to extend beyond the filter received by the enclosure (Gerbig: Figures 3-4, Item 16 is coupled to all sides of Item 15 around Item 14 and extends with end portion at 16B & 16C); and 
a locking system configured to couple to the connecting channel at the end portion, wherein the locking system comprises a screw extending through an aperture of the locking system and configured to extend toward the enclosure to secure the filter in engagement with the enclosure via rotation of the screw (Gerbig: Figure 4, screw 22 through hole .


a first side and a second side formed from a first continuous panel (The Examiner notes this language is directed to the formation of the sides and not the structure of the sides themselves. Therefore the structure of Gerbig must merely have two sides capable of being formed from a first continuous panel); and Page 2 of 11Application No. 15/916,098 Request For Continued Examination, Amendment, Interview Summary, And Response To Final Office Action Mailed On September 24, 2020 
a third side and a fourth side formed from a second continuous panel (The Examiner notes this language is directed to the formation of the sides and not the structure of the sides themselves. Therefore the structure of Gerbig must merely have two additional sides capable of being formed from a second continuous panel), wherein the connecting channel is coupled to the first continuous panel and to the second continuous panel (Gerbig: Figure 3, Item 16 is coupled to all 4 sides, and subsequently both continuous panels the sides were formed from).

C) As per Claim 6, Gerbig teaches that the end portion of the connecting channel comprises a hemmed portion, and the locking system is configured to fit within the hemmed portion (Gerbig: Figures 3-4, Item 16B & 16C are hemmed portion that Item 23 fits into).

D) As per Claim 9, Gerbig teaches that the locking system comprises a bracket, a nut, and the screw (Gerbig: Figure 4, Item 23, 26 & 22 respectively).

E) As per Claim 28, Gerbig teaches that the locking system comprises a bracket, and the connecting channel comprises an internal surface configured to engage with the filter and the bracket of the locking system (Gerbig: Figure 4, Item 23 is bracket and internal surface of 16 touches both 14 & 23).

F) As per Claim 29, Gerbig teaches that the bracket is configured to overlap with the filter in an installed configuration of the filter with the filter housing system (Gerbig: Figure 4, Item 23 overlaps in vertical direction with filter 14).


Claim(s) 1, 13-14 & 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 4,620,869 to Goossens.

A) As per Claim 1, Goossens teaches a filter housing system of a heating, ventilating, and air conditioning (HVAC) system (Goossens: Figure 5), comprising: 
an enclosure comprising a plurality of sides configured to receive and enclose a perimeter of a filter (Goossens: Figure 5, Item 12 with Item 62 is enclosure with filter 34); 
a connecting channel disposed coupled to at least one side of the plurality of sides, and extending outward from the enclosure, wherein an end portion of the connecting channel is configured to extend beyond the filter received by the enclosure (Goossens: Figure 5, channel 64 extend beyond and hooks filter 34 with end portion); and 
a locking system configured to couple to the connecting channel at the end portion, wherein the locking system comprises a screw extending through an aperture of the locking system and configured to extend toward the enclosure to secure the filter in engagement with the enclosure via rotation of the screw (Goossens: Figure 5, Item 66 & 68, screw goes through hole in 68).

B) As per Claim 13, Goossens teaches the filter (Goossens: Figure 5, Item 34).

C) As per Claim 14, Goossens teaches that the filter is a high efficiency particulate air (HEPA) filter (Goossens: Figure 5, Item 34).

D) As per Claim 27, Goossens teaches that the at least one side of the plurality of sides comprises an internal surface, the connecting channel is coupled Page 5 of 11Application No. 15/916,098to the internal surface, and the internal surface and the connecting channel are each configured to engage with the filter (Goossens: Figure 5, internal surface of 12 & 62 contacts both channel 64 & filter 34 at top with lip 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of US Patent Number 8,413,833 B1 to Taylor.

A) As per Claim 3, Mann teaches all the limitations except that the connecting channel is coupled to the at least one side via a rivet.
However, Taylor teaches connecting components together via rivets (Taylor: col. 9, lines 37-43).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mann by riveting to the channel to the side of the enclosure, as taught by Taylor, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mann with these aforementioned teachings of Taylor since each individual element and its 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 4, Mann in view of Taylor teaches that the rivet is disposed within a counter-sunk hole disposed within an external surface of the enclosure (Taylor: col. 9, lines 37-43).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of US Patent Publication Number 2009/0249717 A1 to Helmus.

A) As per Claim 6, Mann teaches all the limitations except explicitly that the end portion of the connecting channel comprises a hemmed portion, and the locking system is configured to fit within the hemmed portion.
However, Helmus teaches a hemmed portion, and the locking system is configured to fit within the hemmed portion (Helmus: Figure 2, channel 402 with hemmed portion that screw analogous to 60 of Mann extends through is hemmed with Item 404)
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mann by adding the hemmed portion, as taught by Helmus, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mann with these aforementioned teachings of Helmus with the motivation of increasing the structural rigidity of the connecting channel, insuring that the portion attached to the screws does not warp.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of US Patent Number 4,193,844 to Neumann.

A) As per Claim 12, Mann teaches all the limitations except that the screw is a thumb screw.
However, Neumann teaches the screw being a thumb screw (Neumann: Figure 6, Item 19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mann by making the screw a thumb screw, as taught by Neumann, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Mann with these aforementioned teachings of Neumann with the motivation of allowing the screw to be turned without the need of tools, making installation and adjustment easier and faster.
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 & 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Allen R Schult/Examiner, Art Unit 3762